Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein et al. (US Patent # 9,860,429).
[Claim 1]
A processing circuitry configured to detect an abnormal pixel among a plurality of pixels based on pixel values of the plurality of pixels and one or more reference pixel values of one or more reference pixels corresponding to the plurality of pixels (col. 12 lines 56-66, The first defect pixel detector 520 uses the defective pixel criteria to identify pixels that are significantly larger or smaller in value than a predetermined number of neighboring pixel values);
generate first encoded data by encoding pixel data of the plurality of pixels based on the pixel values with a first encoder (col. 14 lines 36-42, The first scaler 530 interpolates the pixel values of multiple pixels using a first multi-tap polyphase filter to generate the pixel value for a corresponding output pixel.  In one or more embodiments, a pixel value of one pixel, instead of pixel values of multiple pixels, may be used to generate a pixel value for an output pixel as described below in detail with reference to FIGS. 6A and 6B. Encoding is a broad word and any kind of interpolation is encoding);
generate second encoded data by encoding the pixel data based on remaining pixels of the plurality of pixels excluding the detected abnormal pixel with a second encoder (The second scaler 560 also may select a predetermined number of pixels along the second direction and interpolates the selected pixels to generate an output pixel in the scaled image data 432, in a 
manner similar to the first scaler 530, col. 15 lines 62-col. 16 lines 11); and

[Claim 2]
The processing circuitry of claim 1, wherein the abnormal pixel corresponds to a first reference pixel of the one or more reference pixels, and wherein a determined value based on a pixel value of the abnormal pixel and a pixel value of the first reference pixel is not smaller than a reference value (The white pixel criterion may be evaluated by determining if the pixel value is significantly larger than the neighboring pixel values, col. 12 lines 64-66).
[Claim 9]
The processing circuitry of claim 1, wherein the processing circuitry is further configured to detect the abnormal pixel among the plurality of pixels based on information about an abnormal pixel stored in a memory (The register 510 is a memory circuit that stores operating parameters.  The register circuit may receive operating parameters for storing from the central control 320 during a configuration cycle.  One or more operating parameters may enable or disable various components in the scaler 430.  For example, an enable operating parameter would enable cropping, binning, defect pixel detection, horizontal scaling or vertical scaling if the value is set to "1" and disable or bypass components for performing these operations if the 
value is set to "0.", col. 12 lines 26-36)
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 10-20 are allowed. The prior art fails to teach or suggest “when a first determined value based on a first pixel value of a first pixel of a first plurality of pixels and a first reference pixel value of a first reference pixel corresponding to the first pixel is greater than a reference value: encode first pixel data for the first plurality of pixels in a first way to generate first encoded data including first data associated with the first pixel, and encode the first pixel data in a second way that is different than the first way to generate second encoded data that does not include the first data; and select one encoded data of the first encoded data and the second encoded data based on pixel values of the first plurality of pixels, based on the first determined value being greater than the reference value”.
For claim 19 “store first data indicating a reference pixel value and second data indicating a reference value; and based on first encoded data that are generated by encoding first pixel data output from a first plurality of pixels including a first pixel, reconstruct a first pixel value of the first pixel based on the first data and the second data, wherein a determined value based on the first pixel value and the reference pixel value is greater than the reference value”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696